In re Bradley, Johnnie Lee; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW90 0468; Parish of East Baton Rouge, 19th Judicial District Court, Div. “L”, No. 342329.
Denied. Relator is not entitled to enhanced diminution for the period from sentencing on August 1, 1984 to August 30, 1986. However, relator’s eligibility for increased diminution from August 30, 1986 forward, presently reflected by his DOC master record, is not affected by this ruling.